 



Exhibit 10.5

         
 
  (DEX MEDIA LOGO) [d31421d3142100.gif]  
198 Inverness Drive West
Englewood, CO 80112

December 19, 2005
Ms. Marilyn B. Neal
c/o Dex Media, Inc.
198 Inverness Drive West
Englewood, CO 80112
Re: Payment Made in Cancellation of Certain Payments
     This Letter Agreement confirms the understanding reached between you and
Dex Media, Inc., a Delaware corporation (together with any successor thereto,
the “Company”) with respect to amounts payable to you in consideration of the
cancellation of certain payments due to you under that certain Amended and
Restated Employment Agreement, dated as of July 15, 2004 (the “Employment
Agreement”), as amended by that certain letter agreement between you and the
Company, dated October 2, 2005 (the “First Letter Amendment”). This Letter
Agreement is intended to comply in good faith with Section 409A of the Internal
Revenue Code and the regulations and other Treasury Department guidance
promulgated thereunder (including, without limitation, the transition rules set
forth in the Preamble to Prop. Treas. Reg. Section 1.409A and IRS Notice
2005-1). Capitalized terms used in this Letter Agreement and not defined herein
shall have the meaning given such terms in the Employment Agreement or the First
Letter Amendment, as applicable.
     In accordance with Section 2 of the First Letter Amendment, you have given
notice to the Company that you will resign your employment with the Company
without Good Reason, effective December 31, 2005.
     You hereby acknowledge and agree that payment by the Company to you of a
lump sum amount equal to $1,379,781 on or before December 31, 2005 (the
“Payment”), subject to your execution of a waiver and release of claims, shall
fully satisfy any and all obligations of the Company to you pursuant to
Sections 1, 2(a) and 2(b) of the First Letter Amendment and the Company shall
have no further obligations to you pursuant to such Sections 1, 2(a) and 2(b)
and no further obligations to you with respect to severance payments under the
First Letter Amendment, the Employment Agreement or otherwise.
     You and the Company hereby acknowledge and agree that, except for the
cancellation of the Company’s obligations under Sections 1, 2(a) and 2(b) of the
First Letter Amendment as provided herein, the First Letter Amendment and the
Employment Agreement shall remain in full force and effect, including, but not
limited to, the restrictive covenants set forth in Section 6, 7 and 8 of the
Employment Agreement.

 



--------------------------------------------------------------------------------



 



     You and the Company agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the terms of this Letter Agreement.
     Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to me. The other copy is for your files. By signing below, you acknowledge and
agree that you have carefully read this Letter Agreement in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
be final and legally binding on you and the Company. This Letter Agreement shall
be governed and construed under the internal laws of the State of Delaware and
may be executed in several counterparts.

         
 
  Very truly yours,    
 
       
 
  /s/ SCOTT BONTEMPO     
 
       
 
       
 
  Name: Scott Bontempo    
 
  Title: Senior Vice President - Human Resources    

         
 
  Agreed and Accepted:    
 
       
 
  /s/ MARILYN B. NEAL     
 
       
 
       
 
  Marilyn B. Neal    

 